 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   KARENA J. GERDE,                                    Civil No. 3:14-CV-05679-MAT

11            Plaintiff,

12            vs.                                      ORDER ON STIPULATED MOTION
                                                       FOLLOWING MANDATE
13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Pursuant to the Mandate of United States Court of Appeals (ECF No. 36), the parties’

16   Stipulated Motion on the Mandate, and good cause shown, IT IS HEREBY ORDERED that

17   this Court’s Order Re: Motion for Equal Access to Justice Act Fees (ECF No. 30), is amended as

18   follows:

19      1. This Court’s prior denial of Plaintiff’s request for attorney fees pursuant to the Equal

20            Access of Justice is stricken;

21      2. It is ordered that the Commissioner of Social Security will pay Karena Gerde the sum of

22            $10,087.10 in full satisfaction of Karena Gerde’s EAJA claim in Gerde v. Berryhill, Ninth

23            Circuit No. 18-35576, Gerde v. Berryhill, Ninth Circuit No. 15-35418, Gerde v. Berryhill,

24            Western District of Washington No. 3:14-cv-05679-MAT, and of any and all claims,
     Page 1         ORDER ON STIPULATED MOTION FOLLOWING
                    MANDATE - [3:14-CV-05679-MAT]
 1
              known and unknown, Karena Gerde now has or may hereafter acquire against the Social
 2
              Security Administration under the EAJA and arising out of the circumstances giving rise
 3
              to these proceedings. If the U.S. Department of the Treasury determines Karena Gerde’s
 4
              EAJA award is not subject to any offset allowed under the Treasury offset program as
 5
              discussed in Astrue v. Ratliff, 552 U.S. 1193 (2010), payment of this settlement amount
 6
              will be made to Karena Gerde’s attorney Eitan Kassel Yanich. This order does not change
 7
              or affect the previous award of costs to Karena Gerde.
 8
              DATED this 17th day of December, 2018.
 9

10

11
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
12

13

14
     Presented by:
15
     s/ Lars J. Nelson
16   LARS J. NELSON
     Special Assistant U.S. Attorney
17   Office of the General Counsel
     Social Security Administration
18   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
19   Telephone: (206) 615-3717
     Fax: (206) 615-2531
20   lars.nelson@ssa.gov

21

22

23

24
     Page 2      ORDER ON STIPULATED MOTION FOLLOWING
                 MANDATE - [3:14-CV-05679-MAT]
